DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims and specification, in the submission dated 1/27/22, are acknowledge and accepted.
Drawings
The drawings were received on 1/27/22.  These drawings are acknowledged.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a driving mechanism for driving an optical member, comprising: a fixed module; a movable module, configured to connect the optical member; a driving module, driving the movable module to rotate around a rotation axis relative to the fixed module; and an elastic member, connected to the fixed module and the movable module and having a plate structure, comprising: a movable segment, connected to the movable module; a fixed segment, connected to the fixed module; and an intermediate segment, wherein the movable segment is connected to the fixed segment through the intermediate segment; the prior art fails to teach or reasonably suggest,  that the intermediate segment is connected to the movable segment at a first point; wherein the intermediate segment is connected to the fixed segment at a second 
Claims 2-20 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2015/0177479) discloses a lens moving apparatus that includes an elastic portion (see figure 4) that comprises a plurality of bends.  However, Lee does not explicitly disclose the further limitations of an elastic member as currently claimed.
Park (US 8,604,648) discloses a flat spring and voice coil motor wherein the elastic portion (see figures 1-2) comprise a plurality of points.  However, Park does not explicitly disclose the further limitations of an elastic member as currently claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872